Filed 3/14/13 P. v. Banks CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A136638
v.
JOSEPH ALLEN BANKS,                                                  (Solano County Super. Ct. Nos.
                                                                     FCR272161, FCR276735, FCR289229)
         Defendant and Appellant.


         Joseph Allen Banks appeals from a judgment and sentence to state prison imposed
following a determination that he violated probation in three cases for his failure to obey
all laws. His court-appointed counsel has filed a brief requesting our independent review
of the record pursuant to People v. Wende (1979) 25 Cal.3d 436, in order to determine
whether there are any arguable grounds for appeal. We conclude there are no issues that
warrant review and affirm.
                                                   BACKGROUND
         At the time of his arrest on the charges leading to his revocation of probation and
sentence to prison, Banks was on probation in three cases in Solano County as a result of
no contest pleas entered to two charges in 2010, and another in 2012. In case no. 272161,
he entered a no contest plea to a single felony count of false imprisonment in violation of
Penal Code section 236. Other charges were dismissed. In case no. 276735, he entered a
no contest plea to a single count of possession of a controlled substance in violation of
Health and Safety Code section 11377, subdivision (a). Again, all other charges were
dismissed. His guilty pleas and waiver of rights in each case appear to have been


                                                             1
knowledgeable and voluntary, and there was a factual basis for each plea. In each case
the court suspended imposition of sentence when it ordered Banks to formal probation.
       In case no. 289229, Banks entered a no contest plea to a single count of possession
of a firearm by a person previously convicted of a felony in violation of Penal Code
section 12021, subdivision (a)(1). Other charges were dismissed. The plea also served
as a basis for Banks’s admission to the revocation of probation in the two previous cases.
His guilty plea and waiver of rights appear to have been knowledgeable and voluntary,
and there was a factual basis for the plea. The court again ordered Banks to formal
probation with imposition of sentence suspended. His probation was reinstated in case
nos. 272161 and 276735.
       Then, on April 18, 2012, a citizen driving along an Antioch street saw Banks
punch a girl pushing a baby in a stroller five or six times on the right side of her head. A
city bus driver also saw Banks grab the woman by the arm and force her across the street.
The bus driver’s observation was also captured on a bus security camera. Banks was
charged with violating probation in each of the three cases and, following a contested
hearing, was found to have violated his probation for his failure to obey all laws.
       The court imposed a prison sentence in each of the three cases. In case no.
289229, the court imposed the middle term sentence of two years. In case no. 276735,
the court imposed an eight-month consecutive sentence consisting of one-third of the
middle term sentence. In case no. 272161, the court also imposed an eight-month
consecutive sentence, for a total prison term of three years and four months. The court
properly awarded Banks presentence credits in light of his time in custody and waiver in
one of the cases, and imposed restitution and parole revocation restitution fines.
                                        DISCUSSION
       This court has reviewed the entire record on appeal. His counsel advises us that
Banks has been informed of his right to file a supplemental brief. He has not done so.
There are no issues that require further briefing.




                                              2
                               DISPOSITION
   The judgment is affirmed.



                                        _________________________
                                        Siggins, J.


We concur:


_________________________
McGuiness, P.J.


_________________________
Jenkins, J.




                                    3